Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 03/02/2021. Currently, claims 1-29 are pending in the application. Claims 9-11, 13-14 and 27-29 are withdrawn from Consideration. 

Election/Restrictions

Claims 9-11, 13-14 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Claim 3 is examined since it reads on the elected Species but claims 9-10 are withdrawn by the Examiner since they do not read on the elected Species. Election was made with traverse in the reply filed on 03/02/2021.

Claim Objections

Claim 19 is objected to because of the following informalities: Where it recites “shielding layers” in line 2 should be “shielding layers.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12 and 15-26 are rejected under 35 U.S.C. 103 as being obvious over Sun et al (US 20090056441 A1) in view of MIN (US 20170358540 A1).

Regarding claim 1, Figure 1 of Sun discloses a process condition measurement wafer assembly comprising: 
a bottom substrate (139, [0032]); 
a top substrate (141); 
one or more electronic components (101 and 102, [0031]) disposed on one or more printed circuit elements ([0021], metal pads in the cavity for connecting the components) and interposed between the top substrate and the bottom substrate; and 
one or more shielding layers (121, [0031]) formed between the bottom substrate and the top substrate.


Sun does not explicitly teach that the one or more shielding layers (121) are configured to electromagnetically shield the one or more electronic components and diffuse voltage potentials across the bottom substrate and the top substrate. 

However, MIN is a pertinent art which teaches a semiconductor package including a shielding layer. Figure 1 of MIN teaches a shielding layer (400), wherein the shielding layer is in contact with the ground structure and  includes metal particles physically connected to each other, and a conductive carbon material connected to at least one of the metal particles in order to provide  electromagnetically shield the one or more electronic components and diffuse voltage potentials ([0034]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shielding layer (121) of Sun with conductive particles connected to ground terminals in the assembly such that the one or more shielding layers (121) are configured to electromagnetically shield the one or more electronic components and diffuse voltage potentials across the bottom substrate and the top substrate according to the teaching of MIN ([0034]).

Regarding claim 2, Figure 1 of Sun in view of MIN teach that the assembly of claim 1, wherein the one or more shielding layers comprise: one or more films (210, Figure 1 of Sun) disposed on 

Regarding claim 3, Figure 1 of Sun in view of MIN teach that the assembly of claim 1, wherein the one or more shielding layers (121) comprise: an adhesive layer (121 includes polymer); and a plurality of conductive particles suspended within the adhesive layer, wherein the plurality of conductive particles is configured to establish electrical contact between a portion of the top substrate and a portion of the bottom substrate (410 in 400 according to Figure 1 of MIN will establish connection with ground plane, [0034] of MIN). 

Regarding claim 4, Figure 1 of Sun in view of MIN teach that the assembly of claim 1, wherein the one or more shielding layers comprise: an adhesive layer (121, polymer, [0031]); and 
a plurality of electrically conductive structures formed on at least one of a surface of the top substrate or a surface of the bottom substrate, wherein the adhesive layer is formed around the electrically conductive structures (according to Figure 1 of MIN, [0034]). 

Regarding claim 5, Figure 1 of Sun in view of MIN teach that the assembly of claim 4, wherein at least one electrically conductive structure of the plurality of the electrically conductive structures comprises a protrusion formed on at least one of the surface of the top substrate or the surface of the bottom substrate (electrically conductive structure 410 in 400 of Figure 1B of MIN teaches some protrusion, [0034]). 



Regarding claim 6, Figure 1 of Sun in view of MIN teach that the assembly of claim 5, wherein at least some of the electrically conductive structures are at least one of conic sections or bumps formed on at least one of the surface of the top substrate or the surface of the bottom substrate (electrically conductive structure 410 in 400 of Figure 1B of MIN has bump). 

Regarding claims 7-8 and 12, Figure 1 of Sun in view of MIN does not teach that the assembly of claim 4, wherein the plurality of electrically conductive structures is formed via an electroplating process. Or
The assembly of claim 4, wherein the plurality of electrically conductive structures is formed via a wire bond bumping process. Or
The assembly of claim 1, wherein the one or more shielding layers comprise: one or more films deposited on at least one of the top surface or the bottom surface via a transient liquid phase bonding process.

However, this above limitations are merely a product-by-process limitation that do not structurally distinguish the claimed invention over the prior art of Sun in view of MIN who teaches the structure as claimed. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.  



Regarding claim 15, Figure 1 of Sun discloses that the assembly of claim 1, wherein the one or more printed circuits are formed from an inorganic material ([0021], metal pads are embedded in oxide or nitride layer). 

Regarding claim 16, Figure 1 of Sun discloses that the assembly of claim 15, wherein the one or more printed circuits are direct bonded to at least one of the top substrate or the bottom substrate ([0021]-[0023]). 

Regarding claim 17, Figure 1 of Sun discloses that the assembly of claim 1, wherein at least one of the top substrate or the bottom substrate comprise a semiconductor substrate ([0018]). 

Regarding claim 18, Figure 1 of Sun discloses that the assembly of claim 17, wherein the at least one of the top substrate or the bottom substrate comprises: at least one of, a silicon substrate, a silicon carbide substrate, a silicon nitride substrate, a gallium nitride substrate, a gallium arsenide substrate, a germanium substrate, or a substrate of gallium and indium ([0018], silicon substrate). 

Regarding claim 19, Figure 1 of Sun discloses that the assembly of claim 17, wherein at least one of the bottom substrate or the top substrate is configured as the one or more shielding layers ([0027]).



Regarding claim 20, Figure 1 of Sun discloses that the assembly of claim 1, wherein the one or more electronic components comprise: at least one of one or more temperature sensors, one or more pressure sensors, one or more chemical sensors, or one or more radiation sensors ([0019]). 

Regarding claim 21, Figure 1 of Sun discloses that the assembly of claim 19, wherein the one or more electronic components comprises: one or more processors; communication circuitry; memory; and a power source ([0019] and [0029]). 

Regarding claim 22, Figure 1 of Sun discloses that the assembly of claim 20, wherein the one or more electronic components are configured to calculate one or more values from one or more acquired measurement parameters ([0013] and [0029]). 

Regarding claim 23, Figure 1 of Sun discloses that the assembly of claim 1, further comprising: 
a remote data system communicatively coupled to the one or more electronic components, wherein the one or more electronic components are configured to transmit one or more acquired measurement parameters to the remote data system, wherein the remote data system is configured to calculate a value from the one or more acquired measurement parameters ([0019] and [0029]). 

Regarding claims 24-25, Figure 1 of Sun in view of MIN does not explicitly teach that the assembly of claim 22, wherein the remote data system is configured to map the one or more values to the one or more locations of at least one of the top substrate or the bottom substrate. Or


However, these above limitations do not distinguish the present invention over the prior art of Sun in view of MIN who teaches the assembly which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 26, Figure 1 of Sun disclose a process condition measurement wafer assembly comprising: 
a bottom substrate (139); 
a top substrate (141); and 
one or more electronic components (101 and 102) disposed on one or more printed circuit elements ([0021]) and interposed between the top substrate and the bottom substrate, wherein at least one of the bottom substrate or the top substrate are configured to electromagnetically shield the one or more electronic components ([0027]).

Sun does not explicitly teach wherein the at least one of the bottom substrate or the top substrate are configured to diffuse voltage potentials across the bottom substrate and the top substrate. 



However, MIN is a pertinent art which teaches a semiconductor package including a shielding layer. Figure 1 of MIN teaches a shielding layer (400), wherein the shielding layer is in contact with the ground structure and  includes metal particles physically connected to each other, and a conductive carbon material connected to at least one of the metal particles in order to provide  electromagnetically shield the one or more electronic components and diffuse voltage potentials ([0034]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the bottom substrate or the top substrate of Sun with conductive particles connected to ground terminals in the assembly such that the at least one of the bottom substrate or the top substrate are configured to diffuse voltage potentials across the bottom substrate and the top substrate according to the teaching of MIN ([0034]).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        04/10/2021